FILED IN COURT OF APPEALS
                                                       12th Ccftjrt of Appeals District




                                                                          FILE COPY



        RE:   Case    No.    15-0529                            DATE:        7/21/2015
        COA #:   12-13-00379-CV               TC#:     12-2467-C/B
STYLE   MARTHA   N.    HILL    AND   GARY    HILL
   v.   WINNON   EARL       SWORD


     Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex.       R. App.      P.   53.7(f)    in the above-
referenced case.  The petition for review is due to be
filed no later than August 26, 2015.

                               MS.    CATHY   S.    LUSK
                               CLERK,      TWELFTH COURT OF APPEALS
                               1517 WEST FRONT,            SUITE 354
                               TYLER, TX  75702